Case 17-13216   Doc   Filed 09/30/19   Page 1 of 6
Case 17-13216   Doc   Filed 09/30/19   Page 2 of 6
Case 17-13216   Doc   Filed 09/30/19   Page 3 of 6
Case 17-13216   Doc   Filed 09/30/19   Page 4 of 6
Case 17-13216   Doc   Filed 09/30/19   Page 5 of 6
                     Case 17-13216       Doc    Filed 09/30/19   Page 6 of 6



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION

 In Re:                                           Case No. 17-13216

 Janet Hughes-Farquharson                         Chapter 13

 Debtor.                                          Judge Nancy V. Alquist

                                  CERTIFICATE OF SERVICE

I certify that on September 30, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Joy P. Robinson, Debtor’s Counsel
          joy@joyrobinsonlaw.com

          Rebecca A. Herr, Chapter 13 Trustee
          ecf@ch13md.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on September 30, 2019, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Janet Hughes-Farquharson, Debtor
          6374 Windharp Way
          Columbia, MD 21045-4548

 Dated: September 30, 2019                        /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
